Conceding it was error to restrict the cross-examination of the witness, Drayney, as to his previous occupations and background, such being more or less pertinent as enabling a jury to determine the credence to be placed in a witness, State v. Fong Loon, 29 Idaho 248, 158 P. 233, 256, L.R.A. 1916F, 1198, enough information was elicited to prevent the error from being so prejudicial as to require a reversal.
I concur in the affirmance of the judgment.
PORTER, D.J., concurs in the special concurrence by GIVENS, J.